CASANUEVA, Judge.
We affirm without prejudice to Ken-dricks’ right to refile his motion for post-conviction relief with proper oath. Since it appears that the two-year time limit for Kendricks to file a motion pursuant to Florida Rule of Criminal Procedure 3.850 has expired, Kendricks shall have thirty days from the date of the mandate following this opinion to file a corrected motion and memorandum of law. See Pavey v. State, 720 So.2d 563 (Fla. 2d DCA 1998).
Affirmed without prejudice.
FULMER and STRINGER, JJ„ Concur.